        CASE 0:19-cv-00075-NEB-KMM Doc. 55 Filed 09/03/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA

                 TELEPHONE CONFERENCE MINUTE ENTRY

Craig L. Brewster, et al.,                                    COURT MINUTES
                                                             BEFORE: Kate Menendez
                       Plaintiff(s),                           U.S. Magistrate Judge
 v.
                                                  Case No:       19-cv-75-NEB-KMM
United States,                                    Date:          9/3/20
                                                  Location:     Telephonic
                       Defendant(s).              Time Commenced: 8:30 a.m.
                                                  Time Concluded:       8:45 a.m.
                                                  Time in Court:        15 Minutes

APPEARANCES:

For Plaintiff:      Brittany N. Resch, Amanda M. Williams
For Defendant:      Adam J. Hoskins

The Court held a telephonic status conference. The Court will plan to continue with
the settlement conference set for early November, although it will be held remotely,
ideally by Zoom, rather than in-person. Counsel should get in touch if any issues
arise ahead of the conference that may create barriers to effective negotiations.

                                                s/Kathy Thobe
                                               Judicial Assistant/Calendar Clerk
